DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 lines 8-9 and claim 11 lines 6-7 recite the limitation “the support layer configured to contact the cathode of an adjacent fuel cell layer” which renders the meaning of the claim indefinite as the support layer is disposed between the anode and the separator plate and only has indirect contact with the cathode. The examiner notes that in the present specification, the separator is located between the support layer and an adjacent cathode as shown in figure 3 and [0033].  The present specification does not appear to show the support layer directly contacting an adjacent cathode, and as such it is unclear how the support layer contacts the cathode of an adjacent fuel cell layer other than through direct contact.  The claim is being interpreted such that indirect contact (such as with the separator intervening) meets the claimed feature, but correction is required, because claims 1 and 11 appear to require that mutually exclusive structures.
	Claims 2-9 are rejected as being dependent on rejected claim 1.
Claims 12-20 are rejected as being dependent on rejected claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 11, 13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Vincent US20150228998A1.

Regarding claim 1, Vincent teaches a fuel cell (Vincent, [0002]-[0013], [0022]-[0059], Figs. 1-8), comprising
a plurality of fuel cell layers stacked along a stacking axis (Vincent, [0024], Fig. 1, cells 5),
each fuel cell layer including a stacked arrangement of elements (Vincent, [0025]-[0039]) including
a cathode (Vincent, [0035], Fig. 2, cathode 313 and gas diffusion layer 215),
an anode (Vincent, [0026] and [0035], Fig. 2, anode 322),
an electrolyte disposed between the anode and the cathode (Vincent, [0025]-[0026], Fig. 2, electrolyte 321),
a support layer disposed at the anode opposite the electrolyte (Vincent, Fig. 2, gas diffusion layers 324),
a separator plate disposed at the support layer opposite the anode (Vincent, [0035], Fig. 2, bipolar plate 21, metal plate 41),
the support layer configured to have indirect contact with the cathode of an adjacent fuel cell layer of the plurality of fuel cell layers (Vincent, [0035[, Fig. 2, bipolar plate 21, metal plate 41, gas diffusion layer 315, cathode 313),
the separator plate defining a plurality of anode flow channels configured to deliver a fuel therethrough (Vincent, [0032], [0035]-[0039], Figs. 2-3, flow channel 422)
and a plurality of cathode flow channels configured to deliver an air flow therethrough (Vincent, [0033], [0035]-[0039], Figs. 2-3, flow channel 412).

Regarding claim 11, Vincent teaches a fuel cell layer of a multi-layer fuel cell(Vincent, [0002]-[0013], [0022]-[0059], Figs. 1-8) comprising
a cathode (Vincent, [0035], Fig. 2, cathode 313 and gas diffusion layer 215),
an anode (Vincent, [0026] and [0035], Fig. 2, anode 322),
an electrolyte disposed between the anode and the cathode (Vincent, [0025]-[0026], Fig. 2, electrolyte 321),
a support layer disposed at the anode opposite the electrolyte (Vincent, Fig. 2, gas diffusion layers 324),
a separator plate disposed at the support layer opposite the anode (Vincent, [0035], Fig. 2, bipolar plate 21, metal plate 41),
the support layer configured to have indirect contact with the cathode of an adjacent fuel cell layer (Vincent, [0035[, Fig. 2, bipolar plate 21, metal plate 41, gas diffusion layer 315, cathode 313),
the separator plate defining a plurality of anode flow channels configured to deliver a fuel therethrough (Vincent, [0032], [0035]-[0039], Figs. 2-3, flow channel 422)
and a plurality of cathode flow channels configured to deliver an air flow therethrough (Vincent, [0033], [0035]-[0039], Figs. 2-3, flow channel 412).

Regarding claims 3 and 13, Vincent also discloses wherein the separator plate defines the plurality of anode flow channels at a first side of the separator plate (Vincent, [0036], Figs. 2-3, bipolar plate 21, metal plate 42, flow channel 422)
and the plurality of cathode flow channels at a second side of the separator plate opposite the first side (Vincent, [0036], Figs. 2-3, bipolar plate 21, metal plate 41, flow channel 412).

Regarding claims 5 and 15, Vincent additionally teaches wherein the wherein the plurality of anode flow channels at least partially overlap the plurality of cathode flow channels along the stacking axis (Vincent, Figs. 1-2, adjacent flow channels 412 and 422).

Regarding claims 6 and 16, Vincent further discloses wherein the support layer includes a porous portion disposed at the anode flow channels configured to allow fuel flow from the anode fuel channels to the anode through the porous portion (Vincent, [0035], anode 322, gas diffusion layer 324, flow channel 422).

Regarding claims 8 and 18, Vincent discloses all of the limitations of claim 7 as set forth above. Vincent also discloses the fuel cell further comprising one or more manifolds disposed on the solid portion of the support layer which is in contact with the solid portion to distribute fuel to the plurality of anode flow channels (Vincent, [0029], relief 411). The relief manifold of Vincent is substantially identical to that of the claim. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 10, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent US20150228998A1 in view of Weidman US20070243452A1.

Regarding claims 2 and 12, while Vincent does not explicitly disclose wherein the electrolyte is formed from a solid oxide material, Vincent teaches wherein the fuel cell is a proton exchange membrane.
Weidman discloses a plurality of fuel cell layers (Weidman, [0002]-[0017], [0029]-[0086], Figs. 1-8, Tables 1-2) stacked along a stacking axis each fuel cell layer including a stacked arrangement of elements (Weidman,[0006]) including a cathode, an anode, an electrolyte, and flow channels (Weidman, [0030]-[0033], Figs. 1-3) for delivery of gaseous reactants such as H2 to the anode and O2 to the cathode (Weidman, [0031]-[0033]). Weidman further discloses that polymer electrolyte membrane fuel cells and solid oxide fuel cells, including porous inorganic material (Weidman, [0030]) such as a solid oxide, while being different types of fuel cells, are analogous art (Weidman, [0008]) and Weidman’s teaching apply to both a polymer electrolyte and solid oxide fuel cell. Therefore it would be obvious to one of ordinary skill in the art before the effective filing of the claimed invention to use simple substitution of the polymer electrolyte membrane of Vincent for the solid oxide electrolyte as taught in Weidman in order to use the fuel cell in several different industrial applications and uses. See MPEP § 2143.

Regarding claims 7 and 17, Vincent teaches all of the limitations of claim 6 as set forth above. While Vincent is not explicit that the support layer further comprising a non-porous portion surrounding the porous portion, the examiner notes that it would have this feature as a porous structure without a non-porous portion would be an absent structure or a void and therefore a porous structure with a non-porous portion surrounding the porous portion providing additional support structure. Therefore, one of ordinary skill in the art would find it obvious wherein he support layer further comprising a non- porous portion surrounding the porous portion in order to provide additional support.

Regarding claims 10 and 20, Vincent discloses wherein at the anode hydrogen is ionized to produce protons and oxygen is reduced at the cathode in order to produce electrical current (Vincent, [0005]) but Vincent is silent as to their methods.
Weidman however teaches that finely-meshed noble metal screens, foams or other materials can be used as the catalyst (Weidman, [0030], [0083]) disposed between the support layer and the separator plate (Weidman, [0030], membrane 110, anode catalyst region 120, cathode catalyst region 130, anode separator plate 160, cathode separator plate 170) thus allowing the ionization of hydrogen and reduction of oxygen for efficient operation of the fuel cell.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Weidman with the fuel cell of Vincent further comprising a metal catalyst foam disposed between the support layer and the separator plate.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent US20150228998A1.

Regarding claims 4 and 14, Vincent teaches wherein the separator plate (Vincent, [0036], Fig. 2, bipolar plate) includes a plurality of diagonal portions (Vincent, Fig. 2, sides 414 and 424) separated by flat support portions (Vincent, tops 415 and 425), with the support portions interfacing with the support layer (Vincent, Fig. 2, gas diffusion layer 324) and diagonal portions contacting the cathode of the adjacent fuel cell layer (Vincent, Fig. 2, cathode 313 and gas diffusion layer 315). Vincent does not specify the shape of the channels while showing a hexagonal structure, a hexagonal shape approximates a curved shape and simple substitution of curved portions for the hexagonal structure of Vincent would be obvious to one of ordinary skill in the art wherein the separator plate includes a plurality of curved portions separated by flat support portions, with the support portions interfacing with the support layer and curved portions contacting the cathode of the adjacent fuel cell layer as this would provide additional support and flexibility to the separator plate. See MPEP § 2143.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent US20150228998A1 in view of Hussain, Nabeel, et al. "Metal based gas diffusion layers for enhanced fuel cell performance at high current densities." Journal of Power Sources 337 (2017): 18-24 (hereafter referred to as Hussain)

Regarding claim 9 and 19, Vincent teaches the support layer is conductive (Vincent, [0007]) and that the support layer can be made from material such as carbon fibers (Vincent, [0054]) but does explicitly teach wherein the support layer is formed from a metal material.
Hussain teaches support gas diffusion layer sheets that can be used effectively in combination with microchannel flowfield fuel cells comprising a polymer electrolyte (Hussain, abstract, sections 1-4, Figs. 1-8). Hussain further teaches wherein the support layer is formed from a metal material (Hussain, section 1-3) providing improved conductivity and support over carbon fiber support layers (Hussain, section 1, section 3).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell of Vincent incorporating the teaching of Hussain wherein the support layer is formed from a metal material improving the conductivity and structural support in the fuel cell.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17235060 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	17235060 claim 1 recites the limitation a solid oxide fuel cell comprising: a plurality of fuel cell layers stacked along a stacking axis, each fuel cell layer including a stacked arrangement of elements including: a cathode; an anode; an electrolyte disposed between the anode and the cathode; a support layer disposed at the anode opposite the electrolyte; a separator plate disposed at the support layer opposite the anode, the separator plate configured to contact the cathode of an adjacent fuel cell layer of the plurality of fuel cell layers, the separator plate defining a plurality of anode flow channels configured to deliver a fuel therethrough and a plurality of cathode flow channels configured to deliver an air flow therethrough; wherein the separator plate is formed from a bulk metallic glass material. There is significant overlap with the instant application’s claim 1 (a fuel cell, comprising: a plurality of fuel cell layers stacked along a stacking axis, each fuel cell layer including a stacked arrangement of elements including: a cathode; an anode; an electrolyte disposed between the anode and the cathode; a support layer disposed at the anode opposite the electrolyte; a separator plate disposed at the support layer opposite the anode, the support layer configured to contact the cathode of an adjacent fuel cell layer of the plurality of fuel cell layers, the separator plate defining a plurality of anode flow channels configured to deliver a fuel therethrough and a plurality of cathode flow channels configured to deliver an air flow therethrough)

17235060 claim 5 recites the limitation the fuel cell of claim 1, wherein the plurality of anode flow channels at least partially overlap the plurality of cathode flow channels along the stacking axis. There is significant overlap with applicant’s claim 5 (the fuel cell of claim 1, wherein the wherein the plurality of anode flow channels at least partially overlap the plurality of cathode flow channels along the stacking axis).

17235060 claim 6 recites the limitation the fuel cell of claim 1, wherein the electrolyte is formed from a solid oxide material. There is significant overlap with applicant’s claim 2 (the fuel cell of claim 1, wherein the electrolyte is formed from a solid oxide material).

	17235060 claim 7 recites the limitation the fuel cell of claim 1, wherein the separator plate defines the plurality of anode flow channels at a first side of the separator plate and the plurality of cathode flow channels at a second side of the separator plate opposite the first side. There is significant overlap with applicant’s claim 3 (the fuel cell of claim 1, wherein the separator plate defines the plurality of anode flow channels at a first side of the separator plate and the plurality of cathode flow channels at a second side of the separator plate opposite the first side).

17235060 claim 9 recites the limitation a fuel cell layer of a multi-layer fuel cell, comprising: a cathode; an anode; an electrolyte disposed between the anode and the cathode; a support layer disposed at the anode opposite the electrolyte; a separator plate disposed at the support layer opposite the anode, the separator plate configured to contact the cathode of an adjacent fuel cell layer, the separator plate defining a plurality of anode flow channels configured to deliver a fuel therethrough and a plurality of cathode flow channels configured to deliver an air flow therethrough; wherein the separator plate is formed from a bulk metallic glass material. There is significant overlap with applicant’s claim 11 (a fuel cell layer of a multi-layer fuel cell, comprising: a cathode; an anode; an electrolyte disposed between the anode and the cathode; a support layer disposed at the anode opposite the electrolyte; a separator plate disposed at the support layer opposite the anode, the support layer configured to contact the cathode of an adjacent fuel cell layer, the separator plate defining a plurality of anode flow channels configured to deliver a fuel therethrough and a plurality of cathode flow channels configured to deliver an air flow therethrough).

17235060 claim 13 recites the limitation the fuel cell layer of claim 9, wherein the plurality of anode flow channels at least partially overlap the plurality of cathode flow channels along the stacking axis. There is significant overlap with applicant’s claim 15 (the fuel cell layer of claim 11, wherein the plurality of anode flow channels at least partially overlap the plurality of cathode flow channels along the stacking axis).

17235060 claim 14 recites the limitation the fuel cell layer of claim 9, wherein the separator plate defines the plurality of anode flow channels at a first side of the separator plate and the plurality of cathode flow channels at a second side of the separator plate opposite the first side. There is significant overlap with applicant’s claim 13 (the fuel cell layer of claim 11, wherein the separator plate defines the plurality of anode flow channels at a first side of the separator plate and the plurality of cathode flow channels at a second side of the separator plate opposite the first side).

17235060 claim 15 recites the limitation the fuel cell layer of claim 9, wherein the separator plate includes a plurality of curved portions separated by flat support portions, with the support portions interfacing with the support layer and curved portions 34 contacting the cathode of the adjacent fuel cell layer. There is significant overlap with applicant’s claim 14 (the fuel cell layer of claim 11, wherein the separator plate includes a plurality of curved portions separated by flat support portions, with the support portions interfacing with the support layer and curved portions contacting the cathode of the adjacent fuel cell layer).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujita US20100221633A1 (discloses a layered fuel cell stack comprising flow channels).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728